Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
El Jardin Pharmacy, Inc.,
(Supplier No: 4971250001),
Petitioner,
v.
Centers for Medicare and Medicaid Services.

Docket No. C-11-367
Decision No. CR2418

Date: August 23, 2011

DECISION

Petitioner, El Jardin Pharmacy, Inc., is a licensed pharmacy and supplier of durable
medical equipment, prosthetics, orthotics and supplies (DMEPOS), located in Hialeah,
Florida. Petitioner participated in the Medicare program until November 11, 2010, when
the Centers for Medicare and Medicaid Services (CMS) revoked its Medicare supplier
number, charging that, contrary to program requirements, the supplier changed its
practice location without notifying the CMS contractor. The contractor was therefore
unable to conduct a mandatory on-site visit.

Petitioner here appeals the revocation of its supplier number.

For the reasons discussed below, I find that Petitioner was not compliant with Medicare
requirements and that CMS properly revoked its supplier number.
I. Background

In a letter dated November 19, 2010, the Medicare contractor, Palmetto GBA National
Supplier Clearinghouse, notified Petitioner that its supplier number would be revoked
effective November 11, 2010, because Petitioner’s business was not located at the
address on file with the contractor. As a result, the contractor’s representative could not
inspect the supplier’s facility to verify its compliance with supplier standards. CMS
Exhibit (Ex.) 1.

In a letter dated December 1, 2010, Petitioner claimed that the Medicare contractor “had
been informed several times prior to August 30, 2010” that it “would be experiencing in
the near future a change of location as well as a change of address,” but, because of the
“ack of a proper Form (sic) from [the contractor] for the conduction of address
changes[,] all communication was conducted over the telephone.” CMS Ex. 2.

Ina letter dated December 22, 2010, Petitioner sought reconsideration and reaffirmed
that, “several times prior to August 30, 2010,” it “would be experiencing in the near
future a change of location as well as a change of address.” CMS Ex. 4. Ina
reconsideration decision dated March 25, 2010, a Medicare hearing officer affirmed the
revocation of Petitioner’s supplier number. CMS Ex. 5. Petitioner now appeals that
determination.

In an order dated April 1, 2011, I directed the parties to submit pre-hearing briefs and
proposed exhibits, including written direct testimony, in the form of an affidavit or
declaration, of any proposed witness. The order advised Petitioner of its right to cross-
examine any CMS witness whose direct testimony was offered but warned that Petitioner
“must state that desire affirmatively.” If its brief failed “to state affirmatively” that it
wanted to cross examine a witness, I would assume that Petitioner did not want to do so.
Acknowledgment and Pre-Hearing Order at 2-3, § 4 (Apr. 1, 2011). The order also
advised the parties that a hearing for purposes of cross-examining witnesses “will be
necessary only if the parties have presented written direct testimony, which I have
determined to be admissible, and a party desires to cross-examine a witness or
witnesses.” Acknowledgment and Pre-Hearing Order at 4, 9. The order says that “I
will consider the record . . . closed and the case will be ready for me to decide . . .
immediately after CMS files its reply to Petitioner’s exchange unless I determine that
cross-examination of a witness or witnesses is in order.” Acknowledgment and Pre-
Hearing Order at 4, ¥ 10.

CMS submitted its brief (CMS Br.) and nine exhibits (CMS Exs. 1-9). Among those
exhibits are the written declarations of two witnesses, Tanya Mattingly and Humberto
Marrero. CMS Exs. 8, 9. Petitioner filed its brief (P. Br.) and five exhibits (P. Exs. 1-
5).' Petitioner did not express any desire to cross-examine either of CMS’s witnesses.
Although Petitioner listed one potential witness, the supplier owner and president, Xavier
Ampuero, it did not submit his written witness declaration as required by my order. CMS
filed a reply brief (CMS Reply).

CMS objects to the admission of three of Petitioner’s exhibits: P. Ex. 2, identified as a
State of Florida pharmacy inspection report; P. Ex. 3, identified as a State of Florida
pharmacy license; and P. Ex. 5, a letter from CMS dated January 12, 2011. CMS argues
that these documents were not previously submitted to CMS, and Petitioner has not
shown good cause for failing to present them earlier, as required by 42 C.F.R. §
498.56(e). See Acknowledgment and Pre-Hearing Order at 2, 3. Petitioner did not
respond to CMS’s objections. I find the objections well-taken. The regulations require
that I exclude from the record any evidence presented for the first time at this level,
unless I find good cause for Petitioner’s failure to submit it earlier. 42 C.F.R. §
498.56(e). Here, Petitioner has not even alleged good cause. I therefore decline to admit
P. Exs. 2, 3, and 5.

In the absence of further objections, I admit into evidence CMS Exs. 1-9 and P. Exs. 1
and 4.

Because Petitioner expressed no desire to cross-examine either of CMS’s witnesses and
offered no witness declaration for its own witness, I consider the record in this case
closed, and the matter ready for decision.

IL. Discussion
CMS properly revoked Petitioner’s Medicare enrollment.

Petitioner failed to meet Medicare requirements, because it
did not inform the CMS contractor that it had moved its

' Contrary to the instructions in my pre-hearing order, Petitioner marked its exhibits as
Exs. A-E. We have re-marked them as P. Exs. 1-5 to conform to Civil Remedies
procedures.

* In any event, because Petitioner makes no showing that these documents are relevant or
material to the issues before me, they need not be admitted into evidence. 42 C.F.R. §
498.60(b) (providing that the ALJ receives in evidence documents that are relevant and
material).
practice location, which meant that the CMS contractor
could not perform an on-site inspection.?

Requirements fora DMEPOS supplier’s Medicare participation. To receive Medicare
payments for items furnished to a Medicare-eligible beneficiary, a supplier of medical
equipment and supplies must have a supplier number issued by the Secretary of Health
and Human Services. Social Security Act (Act) § 1834(j)(1)(A); 42 C.F.R. § 424.505.

To obtain and retain its supplier number, a supplier must meet the standards set forth in
42 C.F.R. § 424.57(c), and CMS may revoke its billing privileges if it fails to do so. 42
C.F.R. § 424.57(c)(1), (e)(1); 42 C.F.R. § 424.535(a)(1). 4 Among other requirements,
the supplier must provide “complete and accurate information in response to questions on
its application for billing privileges” and “report to CMS any changes in information
supplied on the application within 30 days of the change.” 42 C.F.R. § 424.57(c)(2). It
must submit enrollment information on the applicable enrollment application. 42 C.F.R.
§ 424.510(a).

The supplier must also permit CMS or its agents to conduct on-site inspections to
ascertain its compliance with governing regulations. 42 C.F.R. § 424.57(c)(8). CMS
may revoke billing privileges, if it determines, based on an on-site review, that the
supplier is no longer operational to furnish Medicare covered items or services, or is not
otherwise meeting Medicare enrollment requirements. 42 C.F.R. § 424.535(a)(5).

Petitioner’s Relocation. Prior to August 30, 2010, Petitioner was a Medicare-enrolled
DMEPOS supplier located at 2350 West 84th Street, Hialeah, Florida. CMS Ex. 2 at 1;
CMS Ex. 6 at 3; CMS Ex. 8 at 1 (Mattingly Decl §§ 3-5); CMS Ex. 9 (Marrero Decl.); P.
Br. at 1. On, or shortly after August 30, 2010, Petitioner moved but did not report the
change of address to the Medicare contractor by filing the required document — form
CMS-855S, which is an enrollment application that must also be filed to report changes
in information, including the supplier’s relocation. Medicare Program Integrity Manual
(MPIM) § 15.1.2; CMS Ex. 7 at 5-6; see 42 C.F.R. § 424.510(a).

On November 11, 2010, an inspector employed by the contractor attempted an onsite
inspection at the 2350 West 84th Street location but found that the facility was no longer

* I make this one finding of fact/conclusion of law.

+ As of November 11, 2010, the effective date of the revocation, 42 C.F.R. § 424.57(e)(1)
directed CMS to revoke “a supplier’s billing privileges if it is found not to meet the
standards in [42 C.F.R. § 424.57] (b) and (c).” That language was ultimately removed.
76 Fed. Reg. 5862, 5962 (February 2, 2011). I cite the language here because it was in
effect at the time of the revocation. CMS is still authorized to revoke a supplier’s billing
privileges, if it does not meet enrollment requirements. 42 C.F.R. § 424.535(a)(1).
there. CMS Ex. 9 (Marrero Decl. ff 4, 6). Obviously, he was not able to inspect the
supplier’s premises.

According to Tanya Mattingly, the contractor’s representative, the contractor did not
receive from Petitioner the required form CMS-855S until December 2010. Even then,
the contractor rejected that submission, because Petitioner had not provided evidence of a
surety bond. CMS Ex. 8 at 1 (Mattingly Decl 4 3-5).

Ina letter dated December 22, 2010, Petitioner suggested, for the first time, that it had, in
fact, submitted the required form on August 30, 2010. Petitioner offered no evidence to
support that claim. CMS Ex. 4. Now, Petitioner claims to have submitted the form on
August 31, 2010 (P. Br. at 2) and has filed what it characterizes as a copy of that
submission. P. Ex. 1. But the document it submits was signed and dated March 10, 2011
— over six months after the date Petitioner claims to have submitted it to the contractor
and four months after CMS sent the revocation notice letter. P. Ex. 1 at 29.°

Nor has Petitioner presented any declaration or other evidence from any individual
claiming to have sent in the document. Further, in its earlier letter to the contractor dated
December 1, 2010, Petitioner did not claim to have submitted the form CMS-855S or any
other written notification of its relocation; it claimed to have provided the information by
telephone. CMS Ex. 2. Finally, when Petitioner ultimately submitted the form, in
December 2010, the contractor rejected it because Petitioner failed to provide evidence of
a mandatory surety bond. CMS Ex. 8 at 1 (Mattingly Decl 5).

Petitioner nevertheless points to an obvious error in the hearing officer’s reconsideration
decision to claim that the CMS contractor had on file the address of the new location.
CMS Ex. 5.° In that decision, the hearing officer confused Petitioner’s new address with
the old one. He pointed to the “site investigation reports and accompanying photographs
taken by the site inspector on the day of the site inspection” and concluded that the
facility location was non-operational. Unfortunately, the hearing officer misstated the
address of the site, filling in the new location, which the investigator did not visit, instead
of the old location, which everyone agrees is the address the investigator visited. CMS
Ex. 5 at 2. If, in fact, this were anything other than a clerical error, it would mean that the
earing officer concluded that the supplier was not operational at its new location, which
also justifies revoking its billing privileges. But no evidence before the hearing officer or
before me supports the finding that the contractor had on file Petitioner’s new address. In

* The exhibit’s page numbers differ from the page numbers on the form itself. Page 29 of
P. Ex. | is page 32 on the form.

° In its brief Petitioner also included an incorrect address, stating Petitioner’s address was
2310 West 84th Street rather than 2350 West 84th Street. P. Br. at 1; see CMS Ex. 6 at 3;
CMS Ex. 8 at 1 (Mattingly Decl. § 4); CMS Ex. 9 (Marrero Decl. § 4); CMS Ex. 1 at 1.

fact, the uncontroverted evidence establishes that it had on file Petitioner’s old address,
2350 West 84th Street. See CMS Ex. 6 at 3; CMS Ex. 8 at 1 (Mattingly Decl. § 4); CMS
Ex. 9 (Marrero Decl. 4 4); see also CMS Ex. | at 1.

Based on all of this, I find that Petitioner did not comply with the standards set forth in
section 424.57(c). It was not in compliance with section 424.57(c)(2), because it did not,
within 30 days, advise the CMS contractor that it changed locations. I find wholly
insufficient to satisfy the notification requirements Petitioner’s vague references to
telephone calls purportedly made prior to the move by some unidentified supplier
representative to an unidentified contractor representative. CMS and its contractors may
reasonably require notification in writing and may reasonably dictate the forms that must
be used for conveying that information. 42 C.F.R. § 424.510(a); MPIM § 15.1.2.

I also find that Petitioner did not comply with 42 C.F.R. § 424.57(c)(8). By failing to
notify the CMS contractor of its new address, Petitioner made it impossible for the
contractor to conduct the necessary on-site inspection. 7

II. Conclusion

Petitioner did not meet all of the standards of section 42 C.F.R. § 424.57(c), and CMS
properly revoked its billing privileges. 42 C.F.R. §§ 424.57(e)(1); 424.535(a)(1).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

7 CMS and its contractors must, with scarce resources, monitor the performance of a vast
number of providers and suppliers and must be able to rely on the location information
provided by the supplier. Sending an investigator to the wrong location depletes scarce
resources and undermines the agency’s ability to do its job.
